Citation Nr: 0017720	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-21 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in April 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, denying the veteran's claim 
of entitlement to service connection for a left foot 
disorder.  An appeal to the Board followed, and by its 
decision of April 30, 1997, the Board denied entitlement of 
the veteran to service connection for a left foot disorder on 
the basis that the claim therefor was not well grounded.  The 
veteran then appealed to the United States Court of Veterans 
Appeals, since renamed the United States Court of Appeals for 
Veterans Claims (Court), and by a memorandum decision, dated 
in June 1999, the Court found the veteran's claim to be well 
grounded, as the continuity of symptomatology requirements in 
38 C.F.R. § 3.303(b), as set forth in Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (decided November 5, 1997), had 
been satisfied.  Accordingly, the Board's decision of April 
1997 was reversed and the matter was remanded to the Board 
for further development and readjudication.

Upon return of the case to the Board, it is noted that 
correspondence was forwarded in September 1999 to the 
attorney that represented the veteran before the Court to 
determine whether that individual would continue to represent 
the veteran before the Board.  No response was thereafter 
received as to that correspondence.  By the Board's 
correspondence in January 2000, the veteran was then advised 
of his attorney's failure to respond to the Board's letter in 
September 1999, and that, if he had previously authorized a 
veterans' service organization to represent him before VA and 
such authorization had not been revoked, then his 
representative of record would be provided an opportunity to 
submit additional argument in support of his appeal.  He was 
further informed of his right to submit additional argument 
and evidence in support of his entitlement to the benefit 
sought on appeal.  As a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
had been executed by the veteran in August 1994 in favor of 
the Disabled American Veterans, which has not been revoked to 
date, that organization was invited to submit argument on 
behalf of the veteran's claim.  It is noted that such 
organization offered to the Board an informal hearing 
presentation in May 2000 in support of the veteran's appeal.  
No additional evidence or argument was otherwise submitted by 
or on behalf of the veteran.


REMAND

The Court has determined that the veteran's claim of 
entitlement to service connection for a left foot disorder 
manifested by callosities is well grounded, and by virtue of 
the Court's holding, the question next presented is whether 
all pertinent facts have been developed so as to satisfy the 
VA's duty-to-assist obligation imposed by 38 U.S.C.A. 
§ 5107(b) (West 1991).  In the context of this appeal, based 
on the veteran's August 1994 claim, it is noted that he has 
averred that he was treated extensively for his left foot 
disorder in service and thereafter, including at various VA 
facilities.  While previous requests have been made to locate 
all pertinent records, the veteran has argued that further 
attempts are needed to secure records of in-service 
treatment, including a reported hospitalization during which 
treatment was undertaken for the left foot.  VA records 
obtained to date note treatment for left foot disability, 
diagnosed as intractable plantar keratosis, beginning in July 
1992, there being no indication of any post-service treatment 
for any left foot abnormality prior thereto.  

Based on the foregoing, further retrieval of treatment 
records is found to be in order, and, as well, additional 
medical input is deemed to be advisable in order to determine 
the relationship, if any, between the left foot entities 
shown in service and the left foot abnormality involving 
plantar keratosis shown post-service, such that a 
determination may be made as to whether any existing left 
foot abnormality was either incurred in or aggravated by 
service.  Accordingly, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran in 
writing and request that he furnish a 
listing of all medical care provided to 
him in service for treatment of his 
claimed left foot disorder, including the 
names and locations of the medical 
facilities where such treatment was 
administered and the approximate dates of 
any such treatment.  As well, the veteran 
should be asked to provide a list of all 
VA and non-VA facilities where medical 
care was received on an inpatient and/or 
outpatient basis for the left foot 
disorder herein at issue since his 
discharge from military service.  

2.  Thereafter, based on the information 
provided by the veteran, the RO should 
through contact with the National 
Personnel Records Center and the United 
States Army, and, as applicable, through 
any known secondary sources, attempt to 
obtain any service medical records 
compiled during the veteran's period of 
active duty from August 1969 to March 
1971, which are not already on file.  
Once located, such records must then be 
associated with the veteran's claims 
folder.

3.  The RO should also obtain any and all 
pertinent treatment records from all of 
the VA and non-VA facilities listed by 
the veteran, or from any records 
repository to which they may have been 
retired, for inclusion in his claims 
folder.  In the event that the veteran 
fails to respond to the request set forth 
in the first indented paragraph above, 
all VA medical records compiled at the VA 
Medical Centers in Allen Park and Battle 
Creek, Michigan, including the Satellite 
Outpatient Clinic located in Grand 
Rapids, Michigan, which are not already 
on file, must be obtained and associated 
with the veteran's claims folder.

4.  Upon the completion of the foregoing, 
the veteran should be afforded a VA 
podiatry examination for the purpose of 
determining the nature and etiology of 
any existing left foot disorder.  The 
entirety of the veteran's claims folder, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to any examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation of the 
left foot and any and all diagnostic 
testing deemed necessary by the examiner 
to determine the full extent of all left 
foot disability present.  All applicable 
diagnoses of left foot disorders must be 
fully set forth, including the 
approximate date of onset of each entity 
found to be present.

The examining podiatrist is asked to 
provide a professional opinion, with full 
supporting rationale, as to the following 
questions:

(a)  What relationship, if 
any, exists between the 
condylomata acuminatum of the 
feet noted at the time of the 
veteran's entrance onto 
active duty; the other in-
service foot defects, 
including the plantar tyloma 
of the left foot noted in 
September 1969, the possible 
planter's wart and the callus 
of the left foot shown in 
December 1969, and the left 
foot callus identified in 
March 1970; and the 
intractable plantar keratosis 
shown post-service.  Such 
should entail a discussion of 
whether it is as least as 
likely as not that any 
individual left foot entity 
shown in service pre-existed 
the veteran's entrance onto 
active duty; whether any left 
foot disorder acquired in 
service led to the onset of 
chronic disability either in 
service or after; and whether 
any in-service left foot 
entity is in fact the same as 
or part and parcel of any 
other left foot disorder 
diagnosed in service or 
thereafter.  In the 
alternative, the question of 
whether any in-service left 
foot disorder was a precursor 
of later developing left foot 
disability or otherwise 
representative of a 
progression of an earlier 
shown entity should also be 
addressed.  As well, any 
causal or etiological 
relationship between the 
foregoing should also be 
fully detailed.

(b)  Is it at least as likely 
as not that any existing 
disorder of the veteran's 
left foot that pre-existed 
his entrance onto active duty 
in August 1969 underwent an 
increase in severity in 
service, such as might be 
consistent with an in-service 
aggravation?

(c)  In the alternative, is 
it at least as likely as not 
that any now existing left 
foot disorder had its onset 
during the veteran's period 
of military service from 
August 1969 to March 1971?

5.  Following the completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the above-
requested development has been completed 
in full.  If any action is found to have 
been inadequate, immediate corrective 
measures must be undertaken.  

6.  Once the foregoing development is 
completed, the RO should then 
readjudicate the veteran's well-grounded 
claim of entitlement to service 
connection for a left foot disorder, 
based on all the evidence of record and 
all governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




